Reasons for Allowance
Claims 1-20 are allowable.
The following is an examiner’s statement of reasons for allowance: 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/10/2020 is being considered by the examiner.
Definite Claim Language
The newly amended claims no longer recite indefinite claim language.  The rejections under 35 USC 112(b) are overcome by amendment to the claims.  

Allowable Subject Matter
Claims 1-20 are allowable over the prior art.  The combination of elements and the claim as a whole are not found in the prior art.

Regarding Claims 1-20, as discussed in the Non-Final Rejection dated 12/9/2021, neither Treyz (US 6,526,335 B1) nor Mahaffey (US 2015/0163121 A1) nor Chen (US 8,798,852 B1) nor Brown (US 2015/0241310 A1) nor the totality of the prior art anticipate or render obvious identifying a sub-system and scanning the sub-system responsive to identifying an increase in a likelihood of failure of the first part based on the characterization information, the first sub- system including a plurality of parts and the scanning including scanning the plurality of parts to retrieve the characterization information from the plurality of parts to identify original equipment authentication information.
While the prior art teaches some aspects and features of claims 1-20, for each claim above, the Examiner emphasizes the unique combination of features as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for combining or otherwise modifying the available prior art to arrive at the claimed invention.  The combination of features as claimed would not have been obvious to one of ordinary skill in the art because any combination of the evidence at hand to reach the combination of features as claimed would require a substantial reconstruction of Applicant’s claimed invention relying on improper hindsight bias.

	
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Therese Kringen whose telephone number is (571)270-0159.  The examiner can normally be reached on M-F: 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571)272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE T KRINGEN/Primary Examiner, Art Unit 3625